MARTIN, District Judge.
This is a bill in equity, alleging tha+ the complainant is the sole owner of letters patent No. 454,115, issued to Thomas B. Jeffery, dated June 16, 1891, and also of letters patent No. 558,956, issued to the same Thomas B. Jeffery under date of April 38, 189,6. The complainant claims that the clincher pneumatic tires for automobiles embody the invention of the two patents above named, and that the defendants have infringed those patents, and prays that said defendants be enjoined and restrained from further infringement of said letters patent, and for an accounting. The defendants contend that, if either of the said patents can be held to be valid, it must be upon details which the defendants have not used.
Upon an examination of the record it plainly enough appears that all the mooted questions here, involving these patents and alleged infringements, were before United States Circuit Judge Buffington in the case of Gormley & Jeffery Tire Co. v. Pennsylvania Rubber Co. (C. C.) 155 Fed. 982, and that judge, in a carefully prepared opinion, fully discussed these questions. His conclusion was that the bill should be dismissed. The case went to the Circuit Court of Appeals for the Third Circuit and was affirmed. Eater on there was a motion for rehearing, which was denied. I concur in the decision of that court.
There should be a decree for the defendants.